DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2021 has been entered.
 Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
            Claims 1-20 are currently pending and under exam herein.
            Claims 1-5, 10, and 16 have been amended herein.
  
Claim Interpretation
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations but the claims herein contain recitations of intended use, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation consistent In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).  Thus the claims herein are given the broadest reasonable interpretation consistent with the indefinite claim language and specification wherein specific structures for the intended uses as recited in the claims are undefined. It is suggested that the claims be amended to recite active, positive limitations to avoid recitation of intended use in the claims.
Claims 1, 10, and 16 recite limitations as follows:
	1.  “generating a graphical user interface (GUI) to assist a clinician in identifying a combination therapy for the patient”.  No actual step occurs of any identification of a combination therapy in the claim.  
	2.  “a first GUI portion containing a visualization for indicating one or more therapies”.  There are no steps of indicating any therapies in the claim.
	3.  “receiving first input indicating one or more gene groups visualized in the second GUI portion to target in the combination therapy”.  Said step is claimed as intended “to target” and no actual targeting occurs in the claim.  
	4. “updating, based at least in part on the first input display of the visualization in the first GUI portion to indicate a first combination of therapies…”  No indication occurs in the claim and thus said step is recited as an intended outcome of said “updating” process.  
Claim 2 recites:
1.  “updating, based at least in part on the first input, display of the second GUI portion to visually emphasize one or more GUI elements to indicate gene groups associated with the first 
Claim 7 recites:
1.  “receiving second input indicating at least one of the biomarkers specified by the clinician to target the combination therapy for the patient”—No active steps of targeting a therapy take place in the claim.  As such, said step is intended herein.

Claim Rejections - 35 USC § 112
          The outstanding rejections under 35 USC 112(b) are hereby withdrawn in view of the claim amendments presented in the reply filed 15 June 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0317430 to Olson (previously cited) and as evidenced by 8,068,994 to Draghici (previously cited) and in further view of Gao et al. (Sci Signal (2014) Vol. 6(269):34 pages; previously cited).  The instant rejection is newly recited and is necessitated by claim amendment herein.  
The instant claims as currently amended are directed to a non-transitory computer-readable medium (claim 1); a system (claim 10); and a method (claim 16) comprising:
obtaining RNA expression data for a biological sample from a patient having, suspected of having, or at risk of having cancer;
determining, by processing the RNA expression data with software, 
generating a graphical user interface (GUI) to assist a clinician in identifying a combination therapy for the patient, the GUI having:
a first GUI portion containing a visualization for indicating one or more therapies; and 
a second GUI portion containing visualization of at least some of the gene groups, the visualization including GUI elements corresponding to the at least some of the gene groups, wherein one or more of the GUI elements each correspond to a gene group, from among the at least some of the gene groups, comprising multiple genes and visual characteristics of the GUI element are identified using the gene groups expression levels;
receiving first input indicating one or more of the gene groups visualized in the second GUI portion to target in the combination therapy for the patient, wherein the first input indicates a gene group comprising multiple genes; and
updating, based at least in part on the first input, display of the visualization in the first GUI portion to
Note: Underline herein indicates the most recent claim amendments filed 15 June 2021.
With respect to claims 1, 10 and 16, Olson teaches systems and methods for analysis of biological pathways for modeling drug effects, side effects and interactions.  With 
Olson does not specifically use the words for gene group designations as cancer malignancy or cancer microenvironment.  However, Olson discloses that any genes may be utilized with said systems, including those that are available in KEGG; the Reactome pathway database; BioCarta databases [0020].  Olson further discloses drugs therapies such as Gevokizumab (inhibitor of IL1) and Anakinra (inhibitor of IL1) [0037] or that anticancer studies of prostate cancer and Vitamin D are of interest [0038].  As such, said groups would have reasonably existed and been inherent in the groupings available in the listed databases as disclosed by Olson. 
With respect to the GUI interface, Olson teaches GUIs at [0055]-[0056], for example, and further includes techniques as disclosed in 8,068,994 (Draghici-incorporated by reference in Olson at [0025]) wherein said art discloses various indicators for the genes in the GUI system, including the color coded designations [Figure 7] and other depictions.  
Neither Olson nor Draghici detach determining gene group expression levels for a respective set of gene groups using software as claimed.  However, the prior art to Gao et al. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the gene set applications as taught by Gao et al. with the techniques disclosed in Olson as evidenced by the visualization processes of Draghici because all references are in the same field of endeavor and are directed to the goal of assessing cancer gene involvement to inform drug therapies.  The prior art to Olson et al. make obvious the inclusion of multiple gene sets in said techniques because they include that said processes are applicable to allow researchers to more effectively identify and analyze “possible relationships between genetically controlled mechanisms” [0006] and wherein gene expression class comparisons may be used to identify genes a differentially expressed between sample groups.  The comparisons may be for individuals included in a sample group; changes between groups; differentially expressed genes from various data sets (either one with 50- genes or 100 genes, as example) [0021].  It may be advantageous to assess measurements for all genes or any combination, including sets of differentially expressed genes, significant differential expression; sets of all genes; miRNA; metabolites or other related data.  Thus, one would have been motivated and had a reasonable expectation of success in using sets of groups of genes, as it is well-known that cancers often involve multiple gene involvement at various stages of 
With respect to claim 2, Olson disclosing visually updating display of a second GUI portion [Figure 9]; [0070].
With respect to claim 3, Olson discloses GUI elements that are proximate one another [Figure 9].
With respect to claims 4 and 5, Olson discloses gene groups targeted by combination therapies [0074]; [0078].
With respect to claim 6, Olson discloses GUI element with gene expression levels; GUI element with second gene expression levels; colors for GUI elements one and two based on different colors for different sections [0065]; reference 8,068,994 includes color schemes for gene expression data; see at column 5, as example).
With respect to claim 7, Olson disclose receiving inputs of further biomarkers and updating the GUI [0067].
With respect to claims 8 and 9, Olson discloses biomarkers that as associated with immunotherapy and targeted therapy, respectively [e.g., IL1, as described above].
With respect to claim 11, Olson discloses GUI information that can include effectiveness [0067]; [0075].
With respect to claim 12, Olson disclose potential adverse effect information [0039].
With respect to claims 13, 14 and 15, Olson discloses clinical trail information and biological influences  [see above with respect to data from various databases].
With respect to claim 17, 18, 19 and 20 Olson discloses therapies that include immunotherapies [see above with respect to, as example, IL-1 therapy].
Response to Applicant’s Arguments
          1.  Applicant’s arguments derive from elements found in the newly recite rejection above and therefore are moot, as the reference to Gao et al. further demonstrates that genesets of gene groups would have been obvious given the disclosers in the prior art.

Conclusion
            No claims are allowed.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631